DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The declaration under 37 CFR 1.132 filed June 1, 2021, is sufficient to overcome the rejection of all claims based upon Baer regarding the assertion that “non-fibrillated” has been disclosed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tina Dorr on June 8, 2021.

The application has been amended as follows: 

Claim 1: A water-dispersible nonwoven substrate comprising:
a structured web comprising entangled cellulosic fibers, the structured web having a first surface and a second surface, the first surface having substantially filled protrusions extending 
at least two plies of an unstructured web comprising cellulosic fibers, each ply of the unstructured web being separately produced and comprising entangled cellulosic fibers;
wherein the cellulosic fibers are individualized, substantially straight, smooth, non-fibrillated and substantially pectin-free bast fibers, and 
further comprising reconstituted cellulosic fibers, wood pulp fibers, or a combination thereof.

Claim 2: CANCELLED.

Claim 4: In line 1, change “Claim 2” to “Claim 1.”

Claim 19: CANCELLED.

Election/Restrictions
Claims 1, 4-7, 9-12 and 16-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on September 21, 2018, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 4-7, 9-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, US 2013/0100240 Takai et al, US 2014/0066872 Baer et al, and EP 0 931 862 Zhang et al, do not teach or suggest, either alone or in combination all of the subject matter of claim 1.
Takai fails to teach non-fibrillated fibers. Baer does not qualify as prior art under exception 35 U.S.C. 102 (b)(1)(A). Zhang fails to teach additional reconstituted cellulosic or wood pulp fibers. It would not have been obvious to one of ordinary skill in the art to modify or combine Takai and Zhang. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781